DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on September 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s Argument(s):
Regarding claims 1, 8, and 15, the Applicant argues “Kawada does not mention an inversion. Rather, Kawada discusses that a modulation scheme is changed to decrease the modulation multiple levels but not that such is performed multiple times as an inversion of a previous modulation mode. Further, it is unclear in Kawada what is referred to as the threshold value as Kawada that "the number of times fixed as the threshold value" where the "number of times" is the change in the modulation schemed that is used in the comparison. Id. Further, it is unclear in Kawada what the comparison is to as Kawada discusses that the number of times the modulation scheme was changed to decrease the modulation multiple levels is compared with the number of times fixed as the threshold value-the number of times is compared to the number of times. Id The Office Action states as the basis of this rejection, "the reduced modulation mode/order, paragraph [0052]). However, "order" in this paragraph does not refer to an arrangement or pattern but rather is used to refer to "such that". Lastly, Kawada does not discuss any first predetermined time as explicitly required by the claim language.”
Examiner’s Response: 
	Regarding the arguments set forth above, Examiner disagrees with the Applicant and submits that  Kawada teaches the above recited limitations because (1) Kawada teaches inversion of the modulation mode (inversion of the modulation mode is defined to be switching from one modulation mode to another modulation mode. See paragraph [0010] of the instant specification); (2) Kawada teaches comparing the number of times the modulation scheme was changed (i.e., number times of inversion of the modulation mode) with a threshold value, which is a fixed number of times (paragraph [0052]); (3) Kawada is clear about modulation mode/order (16QAM and 32 QAM in paragraphs [0051] and [0052]); and (4) Kawada teaches determining the number of times of inversion of the modulation mode within a first predetermined time (i.e., previously fixed first time period, abstract, claim 1).
	For these reasons, the rejection is maintained and this Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kawada (US 2017/0359742).
As to claims 1, 8, and 15, Kawada teaches a modem (Fig. 1, apparatuses 10 and 20), a communication method, and/or a non-transitory computer readable medium comprising: a memory, in which an instruction is stored; and a processor, configured to execute the instruction stored in the memory to cause the modem to execute the following operations (claim 5, paragraphs [0081] and [0082]): detecting whether a modulation mode of the modem is inverted (i.e., changed from higher order to lower order or vice versa), the modem being capable of operating in a plurality of modulation modes, and each modulation mode having a different modulation order (Fig. 4, paragraph 0051]); and in response to the determination that the number of times of inversion of the modulation mode within a first predetermined time has reached a threshold (and exceeded the threshold), setting the modulation mode of the modem to a modulation mode other than a modulation mode with the highest modulation order in all modulation modes included in the inversion process (i.e., the reduced modulation mode/order, paragraph [0052]) and maintaining the set modulation mode for a second predetermined time (i.e., reduced modulation mode for the duration of signal transmission).
	As to claims 2, 16, and 21, Kawada further teaches that the modulation mode corresponds to QAM-based OFDM modulation, and the modulation order of the modulation mode is the modulation order of QAM (Fig. 4).
	As to claims 3, 10, and 16, Kawada further teaches that the processor is further configured to execute the instruction stored in the memory to cause the modem to execute the following operation: determining that an inversion of the modulation mode has occurred when it is detected that the modulation mode of the modem is switched from a modulation mode of a first modulation order to a modulation mode of a second modulation order, and then to a modulation mode of a third modulation order, wherein, the second modulation order is smaller than each of the first modulation order and the third modulation order (Fig. 4, paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada.
	As to claims 4, 11, and 18, Kawada further teaches that the processor is further configured to execute the instruction stored in the memory to cause the modem to execute the following operation: setting the modulation mode of the modem to a modulation mode with the reduced/decreased modulation order (paragraphs [0051] and [0052]).
	Kawada does not expressly teach setting the modulation mode of the modem to a modulation mode with the lowest modulation order included in the last inversion.
	It is officially noted that it is obvious to set the modulation mode to the lowest modulation order in the last inversion since it is determined that communication quality is (still) unstable using the modulation mode included in the last inversion in order to improve and/or stabilize communication quality.
	It would have been obvious to one of ordinary skill in the art to set the modulation mode to the lowest modulation order included in the last inversion for the reason(s) stated above.

Allowable Subject Matter
Claims 5-7, 11-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632